Citation Nr: 0328492	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
interstitial fibrosis claimed as asbestosis.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1967 until October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO denied entitlement to service connection for 
interstitial fibrosis (claimed as asbestosis) and for 
residuals of a back injury.

The Board finds, however, as discussed below, that there is a 
prior final decision on the issue of entitlement to service 
connection for asbestosis.  A claim that has been previously 
finally adjudicated may not be reopened unless new and 
material evidence is presented.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the RO in Houston denied the 
claim on the merits, the issue is as stated on the title 
page.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.  


The issue of entitlement to service connection for 
interstitial fibrosis claimed as asbestosis on a de novo 
basis, and for residuals of a low back injury are addressed 
in the remand portion of this decision.  

As there remains additional development of the service 
connection claim, discussion of VA's duty to assist in light 
of the Veterans Claims Assistance Act of 2000 (VCAA) is 
premature at this time.  

The veteran presented oral testimony at a personal hearing in 
April 2003 before the undersigned Veterans Law Judge.   A 
copy of the hearing transcript was attached to the claims 
file.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asbestosis in an October 2000 decision.  The veteran did not 
perfect his appeal.

2.  The evidence submitted since the RO's October 2000 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final October 2000 decision 
wherein the RO denied the claim of entitlement to service 
connection for asbestosis is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 2000 
rating decision wherein the RO denied entitlement to service 
connection for asbestosis is reported in pertinent part 
below.

Service medical records are negative for complaints, findings 
or diagnosis of a pulmonary disorder.  Personnel records show 
that he served as a machinist's mate.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2000.  The examiner did not have the 
claims file to review.  The veteran related his history.  His 
symptomatology consisted of a cough and shortness of breath.  
He took no routine medications for his lungs.  The pertinent 
assessment was asbestosis by history; chronic low back pain 
with right sided sciatica, status post surgery times two; and 
hearing loss and tinnitus of both ears.  

An August 2000 chest x-ray revealed no evidence of acute 
disease.  Pulmonary function (EC) in August 2000 revealed 
chronic airway obstruction, not elsewhere classified.  The 
interpretation of pulmonary function tests was suboptimal 
efforts but values were within normal limits.  

In an October 2000 rating decision the RO denied entitlement 
to service connection for asbestosis.  

In October 2000 the veteran submitted a claim of entitlement 
to service connection for silicosis.  He claimed that he was 
exposed to sand blasting of a ship being overhauled in a Navy 
shipyard.  

The veteran disagreed with the denial of entitlement to 
service connection for asbestosis and a statement of the case 
was issued.  In March 2001, however, the veteran requested in 
writing that his notice of disagreement on the claim for 
service connection for asbestosis be withdrawn.  38 C.F.R. 
§ 20.204 (2002).

At the same time, he requested that his claim be reconsidered 
using medical evidence that he submitted from a private 
physician, MSK, (initials).  Dr. MSK  examined the veteran in 
May 1999.  The veteran complained of a sporadic cough that 
had been a problem for approximately five years.  He did not 
have any history of chronic lung disease.  His occupational 
history noted exposure to asbestos in the engine rooms while 
working as a machinist's mate.  At his post service jobs he 
was exposed to asbestos, core area sand and sandblasting from 
1971 to the time of the examination in 1999.  

The assessment was that the veteran had been exposed to sand 
and silica as well as asbestos in the work place over many 
years.  He had interstitial fibrosis due to a mixed dust 
pneumoconiosis or a combination of asbestosis and silicosis.   

In June 2001 the veteran submitted a duplicate copy of the 
May 1999 report by Dr. MSK.  He also submitted a May 1999 
pulmonary function analysis that was included in Dr. MSK's 
report.  

In August 2001 the veteran submitted an August 2001 report of 
a chest x-ray at a private medical center noting that tiny 
granulomatous calcifications were seen in the central lung 
fields.

In a March 2002 rating decision, in pertinent part, the RO 
denied entitlement to service connection for interstitial 
fibrosis (claimed as asbestosis).  

In May 2002 the veteran disagreed with the denial of 
entitlement to service connection for asbestosis.  An SOC was 
issued in July 2002 on the issue of interstitial fibrosis 
(claimed as asbestosis).  

In his substantive appeal received in August 2002 the veteran 
stated that he did not believe that his claim on asbestosis 
was addressed appropriately.  During his entire naval career 
he worked around asbestos and silicoses.  He claimed that his 
current lung condition was due to the exposure in service.  



In April 2003 the veteran testified at a personal hearing as 
to his duties in service.  He was first treated for a lung 
condition in the nineties when he was having trouble 
breathing.  After a screening he was told that he had 
"asbestos".  

Additional evidence submitted the veteran in April 2003 
pertinent to his pulmonary disorder claim consisted of a 
duplicate copy of a May 1999 examination report by Dr. MSK 
and a December 2002 statement from JC, MD.

Dr. JC wrote that the veteran had been a patient since 
December 2000.  He had a history of recurrent bronchial 
asthma exacerbation attributed to occupational exposure to 
multiple chemicals at his work place.  He had been out of the 
work place for several weeks and the symptomatology improved.  
He had exposure to silica, asbestos and paint thinner.  He 
had worked at a private industrial company for more than 25 
years.  Dr. JC thought that the veteran's airway disease was 
related to occupational exposure.  


Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

A notice of disagreement may be withdrawn in writing by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a notice of 
disagreement or a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. 20.204(2003).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Service connection can also be granted for certain 
chronic diseases, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  38 
U.S.C.A. 1101, 1112(a)(1), 1113 (West 2002); 38 C.F.R. 3.307, 
3.309(a) (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

The veteran contends that service connection should be 
granted for a pulmonary disorder due to his claimed exposure 
to asbestos and silica in service.  

The rating decision dated in October 2000 was a final 
decision.  The claim for service connection for asbestosis 
was denied as there was no evidence of a current diagnosis of 
a lung condition related to asbestos exposure.  The veteran 
was notified by a letter dated in October 2000.  Although the 
veteran initiated an appeal and a statement of the case was 
issued, he then withdrew in writing his notice of 
disagreement and did not perfect his appeal within the appeal 
period.  



As the RO has previously denied service connection for 
asbestosis and the veteran withdrew his notice of 
disagreement, the decision became final.  The claim shall be 
reopened, and the former disposition of the claim reviewed if 
new and material evidence is secured or presented.  
38 U.S.C.A. § 5108 (West 1991).

Although in a March 2002 rating decision, the RO denied the 
claim on the merits, as previously noted, before the Board 
may reopen a claim that has been previously finally 
adjudicated it must find that new and material evidence has 
been presented, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

Since the October 2000 decision, additional evidence has been 
added to the record in conjunction with the veteran's attempt 
to reopen his claim.  The Board has reviewed the evidence 
submitted subsequent to the October 2000 decision, in the 
context of all the evidence of record, and finds there is 
evidence showing that the veteran has a diagnosis of 
interstitial fibrosis due to a combination of asbestosis and 
silicosis.  

The Board finds that this is new evidence and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Consequently, 
the claim of service connection for a pulmonary disorder due 
to exposure to asbestos is reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
interstitial fibrosis, the appeal is granted to this extent 
only.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The recent changes in 
law have amended the requirements as to VA's development 
efforts, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).



In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the CAFC invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Board has reopened the claim of entitlement to service 
connection for interstitial fibrosis and additional 
development is needed prior to appellate review.  

In addition, development is needed on the claim of 
entitlement to service connection for residuals of a back 
injury.  The veteran contends that his back injury happened 
on board ship working in the engine room.  He was working on 
machines and would strain his back for which he would receive 
some muscle relaxer pills and be on light duty for a few 
days.  The constant heavy lifting and straining allegedly 
caused the back injury he had.  His back hurt all the time.

Service medical records show that in September 1969 the 
veteran complained of a back problem.  He stated that he had 
trouble with his back since he was 17 years old and picked up 
a very heavy object in 1965.  The diagnosis was acute lumbar-
sacral strain. 

At a VA examination in August 2000 he was diagnosed with 
chronic low back pain with right sided sciatica, status post 
surgery times two.  

The veteran reported seeing a chiropractor for several years 
after service.  He then sought treatment from Dr. RGC who 
wrote in March 2002 that the veteran had back surgery in 1978 
for a herniated disc.  In March 1996 Dr. RLH operated on the 
veteran for lumbar spondylosis with nerve root compression.  
Dr. RGC described the veteran's present symptoms primarily 
involving the right lower extremity.  X-rays showed severe 
bone to bone contact at L4-5 and L5/S1 indicative of 
degenerative disc disease of the disc, which would take years 
to develop.  Dr. RGC opined that it was very compatible with 
an injury in the Navy as described by the veteran.  

Based on the evidence of record, a medical examination and 
opinion are necessary to decide the claim.  38 C.F.R. § 3.159 
(2003).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  After any additional information has 
been associated with the claims file, the 
VBA AMC should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a pulmonary specialist for the purpose of 
ascertaining the etiology and severity of 
any current pulmonary disorder, 
specifically addressing whether the 
veteran has asbestosis, any asbestos 
related disease or silicosis.  

The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  

The veteran has provided a history of 
asbestos exposure in service and post 
service.  If the veteran has asbestosis, 
interstitial fibrosis or any asbestos 
related disease, in view of the veteran's 
reported exposure to asbestos, the 
examiner should give an opinion as to 
whether it is at least as likely as not 
that any current chronic acquired 
pulmonary disorder related to asbestos is 
due to asbestos exposure in service.

In addition, the examiner should express 
an opinion as to whether silicosis, if 
present, is at least as likely as not due 
to claimed exposure to sanding of a ship 
during overhauling in service.  The 
examiner should note that the veteran has 
reported exposure to sanding in service 
as well as post service.  

The examiner should be asked to express 
an opinion as to whether he is of the 
opinion that any current pulmonary 
disorder(s) found on examination is/are 
related to both service and post service 
etiologies.

The examination should include any 
special diagnostic tests that are deemed 
necessary for an accurate assessment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The VBA AMC should make arrangements 
for the veteran to be afforded orthopedic 
and neurologic examinations for the 
purpose of ascertaining the etiology and 
severity of any current low back 
disability.  The examinations should 
include any special diagnostic tests that 
are deemed necessary for an accurate 
assessment.  

The examiner(s) must express an opinion 
as to the following: 

(a) What is the diagnosis of the 
veteran's current low back disorder(s)? 

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, or if pre-existing 
service, was/were aggravated thereby? 

Any opinions by the examiners expressed 
should be accompanied by a complete 
rationale. 

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate on a de novo basis, the issue 
of entitlement to service connection for 
interstitial fibrosis.  The VBA AMC 
should also readjudicate the issue of 
entitlement to service connection for 
residuals of a back injury on appeal, 
with consideration of all applicable laws 
and regulations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for service connection.  
38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



